BIPOLAR PLATES FOR USE IN ELECTROCHEMICAL CELLS
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on June 27, 2022.

Status of Claims
Claims 1-3, 6-8 and 29-41 are pending, wherein claims 1 and 41 are amended, and claims 29-40 were previously withdrawn. Claims 1-3, 6-8 and 41 are being examined on the merits in this Office action.

Allowable Subject Matter
Claims 1-3, 6-8 and 41 are allowed.
Claims 29-40 are canceled, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement dated April 2, 2019, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The recitation “the predetermined fluid pressure” in claims 1 and 41 is changed to “a predetermined fluid pressure”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Hong et al. (WO 2007078106A1) in view of Mogi et al. (US 20070190383 A1) and Shiepe et al. (US 20060286429 A1) teaches an electrochemical cell, but does not teach, alone or in combination, the limitation “the frame comprises at least one protrusion or indentation to mate with at least one corresponding indentation or protrusion on the flat plate” as claimed in claim 1.
The Hong as modified teaches an electrochemical cell, but does not teach the limitation “the first bipolar plate and the second bipolar plate are composed of metallic material” as claimed in claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727